 Case 20-01005-5-SWH         Doc 78 Filed 04/20/20 Entered 04/20/20 14:37:18              Page 1 of 2




   SO ORDERED.

   SIGNED this 20 day of April, 2020.


                                                     ___________________________________________
                                                     Stephani W. Humrickhouse
                                                     United States Bankruptcy Judge
_________________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

   IN RE:

   RENAISSANCE INNOVATIONS, LLC,                               CASE NO. 20-01005-5-SWH
                                                               CHAPTER 11

          DEBTOR

    CONSENT ORDER RESOLVING DEBTOR’S MOTION FOR AWARD OF ACTUAL
            DAMAGES FOR VIOLATION OF THE AUTOMATIC STAY

          NOW COME the Debtor, by and through its attorney Philip Sasser, and Amazon Capital
   Services, by and through its attorney K&L Gates LLP who hereby agree to the following
   regarding the Debtor’s Motion for Award of Actual Damages for Violation of the Automatic
   Stay.

           1.      This matter is a core proceeding pursuant to 28 U.S.C. § 157, and the Court has
   jurisdiction pursuant to 28 U.S.C. §§ 151, 157, and 1334. The Court has the authority to hear this
   matter pursuant to the General Order of Reference entered August 3, 1984 by the United States
   District Court for the Eastern District of North Carolina.
Case 20-01005-5-SWH        Doc 78 Filed 04/20/20 Entered 04/20/20 14:37:18           Page 2 of 2




         2.    The Debtor filed a voluntary chapter 11 petition under Title 11 of the United
 States Code on March 6, 2020, at which time the automatic stay was imposed by 11 U.S.C. §
 362(a).

         3.      At the time of filing, the Debtor owed a debt to Amazon Capital Services in the
 amount of approximately $99,000 based upon a prepetition secured loan. The Debtor’s lending
 agreement with Amazon Capital Services requires the Debtor to make monthly payments of
 $14,753.72. Payments are automatically transferred every-other Tuesday from the Debtor’s
 seller account at Amazon.Com Services, LLC (the “Seller Account”).

        4.     This bankruptcy case was filed on March 6, 2020, a Friday. On March 10, 2020, a
 draft of $7,404.71 was automatically made against the Debtor’s Amazon seller account in
 payment of its debt to Amazon Capital. Thereafter, Amazon received notice of the bankruptcy
 case and no additional post-petition drafts have occurred.

        5.     The Debtor and Amazon Capital Services agree to resolve this motion by Amazon
 Capital Services returning to the Seller Account, the amount of the post-petition payment:
 $7,404.71. This amount will be refunded to the Seller Account no later than April 30, 2020.

         NOW, THEREFORE, IT IS HEREBY ORDERED, by and with the consent of the below
 parties, that the Debtor’s Motion for Award of Actual Damages for Violation of the Automatic
 Stay is hereby resolved subject to the conditions set forth herein.

 WE CONSENT:

 /s/ Philip Sasser
 Philip Sasser, State Bar No. 38479
 Attorney for debtor
 2000 Regency Parkway, Suite 230
 Cary, N.C. 27518
 Tel: 919.319.7400
 Fax: 919.657.7400
 philip@sasserbankruptcy.com


 /s/ Michael Gearin WSBA No. 20982
 Michael Gearin,
 Attorney for Amazon Capital Services
 925 Fourth Avenue
 Suite 2900
 Seattle, WA 98104
 Michael.gearin@klgates.com


                                      END OF DOCUMENT
